SENTELL, Clerk.
RULE 7, ALABAMA RULES OF JUDICIAL ADMINISTRATION-FEES FOR MISCELLANEOUS FILINGS
Mr. Allen L. Tapley, Administrative Director of Courts, has submitted to me, pursuant to § 12-2-19(d), Code 1975, the following questions:
(1) Is the taking of a deposition in this state, pursuant to Rule 28(b), Alabama Rules of Civil Procedure, to be used in a civil proceeding in another state, an original filing under Rule 7, Alabama Rules of Judicial Administration?
(2) Is the $2.00 witness subpoena fee established in § 12-19-74(a), Code of Alabama 1975, incorporated by the provisions of Rule 28, supra, and thus to be charged of a party desiring to take the deposition of a witness in this state for use in a proceeding in another state?
My answer to the first question is in the negative. The second question is not answered.
*1156Rule 7, Alabama Rules of Judicial Administration, is as follows:
“FEES FOR MISCELLANEOUS FILINGS
Any filing for which there is no express cost under the consolidated fee structure shall be treated as an original filing for cost purposes.”
Rule 28(b), Alabama Rules of Civil Procedure, reads:
(b) Depositions to be Used Outside This State. A person desiring to take depositions in this state to be used in proceedings pending in the courts of any other state or country may produce to a judge of the circuit where the witness resides a commission authorizing the taking of such depositions or proof of notice duly served, whereupon it shall be the duty of the judge to issue, pursuant to Rule 45, the necessary subpoenas. Orders of the character provided in Rules 30(d), 37(a)(1), 37(b)(1) and 45(b) may be made upon proper application therefor by the person to whom such a subpoena is directed. Failure by any person without adequate excuse to obey a subpoena served upon him pursuant to this rule may be deemed a contempt of the court from which the subpoena issued.
The words, “original filing,” in Rule 7, Alabama Rules of Judicial Administration, mean the “filing of a case.” Opinion of the Clerk, No. 23, March 10, 1980, 381 So.2d 55.
A case, within the context of the stated facts, is a judicial proceeding for the determination of a controversy between parties where rights are enforced or wrongs prevented or redressed. Opinions of the Clerk, No. 1, April 26, 1977, 345 So.2d 1329; No. 12, August 8, 1978, 361 So.2d 534.
The taking of a deposition in this state, pursuant to Rule 28(b), Alabama Rules of Civil Procedure, to be used in a civil proceeding in another state is not the filing of a case. It is, therefore, not an original filing under Rule 7, Alabama Rules of Judicial Administration.
The Clerk is not authorized by § 12-2-19(d) to give his opinion in the interpretation of a statute. The second question is not answered.